TRASK, Circuit Judge
(concurring and dissenting) :
I concur with the majority except as to that portion which would require counsel to be provided to the defendant under certain circumstances in order to meet due process requirements.
It appears clear to me that the protections accorded to the defendant in a summary court-martial as outlined in footnote 8 of the majority opinion satisfy the demands of basic fairness inherent in constitutional due process as applied to a code of military justice. A reading of Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), and In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), does not persuade me to the contrary. Burns v. Wilson, 346 U.S. 137, 73 S.Ct. 1045, 97 L.Ed. 1508 (1953), was decided in an entirely different context and does not control a resolution of the problem here.